DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-XIV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2022.
Applicant’s election without traverse of Species I and Sub-Species II in the reply filed on September 30, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “wherein the front mounted diverter interface is any of a rotatable knob, a rotatable lever, a push button, and a rocker button”. Even though the claim says "any of," with it being "and" it can be interpreted to require all of the options and not just one of them. Therefore, the Examiner cannot proper construe the scope of the claim. It is suggested to amend the limitation to -wherein the front mounted diverter interface selected from the group consisting of a rotatable knob, a rotatable lever, a push button, and a rocker button- as a “Markush” claim that recites a list of alternatively useable members.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L’Henaff et al. (US 2018/0193851 A1).
With regard to claim 1, L’Henaff discloses a showerhead (100) with super complementary removable portion comprising: a fixed fluid dispensing unit (110) supported at a location, said fixed dispensing unit (110) having a plurality of fixed nozzle apertures (112n) arranged on a fixed spray face within a first area (112f) of between 55 and 95 percent of the fixed spray face (Fig. 6), the fixed spray face having a second area (136f) devoid of fixed nozzle apertures and contiguous with the first area (112f); a removable fluid dispensing unit (120) having a front face defining a front face area, a back surface in opposition to the front face (Fig. 1A), and a plurality of removable nozzle apertures (126n) arranged on the front face (Fig. 1A), the back surface (122) adapted to overlap the second area (136f) of the fixed spray face and protrude from the fixed spray face (Fig. 3), the front face area being greater than the second area of the fixed spray face (Fig. 1B shows the front face area is greater than the second area of the fixed spray face); a handle (124) extending from said removable fluid dispensing unit (120); a hose (170) in fluid communication with a fluid supply adapted to being in selective communication with at least one of said fixed and said removable fluid dispensing unit via a front mounted diverter interface (135, see Fig. 5).
With regard to claim 2, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses said fixed fluid dispensing unit (110) and said removable fluid dispensing unit (120) when wall mounted and overlapping define a vertical plane of symmetry therethrough (Fig .6).
With regard to claim 5, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses the second area (136f) of the fixed spray face is positioned within a lower half of the fixed spray face of said fixed fluid dispensing unit (Fig. 2A).
With regard to claim 6, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses the second area (136f) of the fixed spray face is positioned in a central region of the fixed spray face of said fixed fluid dispensing unit (Fig. 2A).
With regard to claim 7, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses said hose (170) is connected between said fixed fluid dispensing unit and said handle extending from said removable fluid dispensing unit (Fig. 1B).

With regard to claim 8, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses the front mounted diverter interface (135) protrudes from the fixed spray face of said fixed fluid dispensing unit (110, Fig. 1D), the front mounted diverter interface (135) configured to actuate a fluid diverter(130) that is integral with said fixed fluid dispensing unit (110).
With regard to claim 12, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses the front mounted diverter interface (135) is any of a rotatable knob, a rotatable lever, a push button, and a rocker button.
With regard to claim 13, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses the fixed fluid dispensing unit is supported at the location by a ball joint (133).
With regard to claim 14, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses at least one magnet disposed within one of said fixed fluid dispensing unit and said removable fluid dispending unit, said at least one magnet configured to removably attach said removable fluid dispending unit to said fixed fluid dispensing unit (Para. [0044]).
With regard to claim 15, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 14 above. L’Henaff further discloses said at least on magnet is disposed within the second area of the fixed spray face of said fixed fluid dispensing unit (Para. [0044]).
With regard to claim 18, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses the fixed spray face of said fixed fluid dispensing unit has an overall surface area that is greater than or equal to the front face area of said removable fluid dispensing unit (Fig. 6).
With regard to claim 19, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses the plurality of fixed nozzle apertures are uniformly sized and uniformly arranged to cover the first area of the fixed spray face of said fixed fluid dispensing unit (Fig. 6).
With regard to claim 20, the device of L’Henaff discloses the invention as disclosed in the rejection of claim 1 above. L’Henaff further discloses the plurality of removable nozzle apertures are uniformly sized and uniformly arranged to cover the front face area of the front face of said removable fluid dispensing unit (Fig. 6).

Claims 1, 10, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lev (US 7,900,295 B2).
With regard to claim 1, Lev discloses a showerhead (10) with super complementary removable portion comprising: a fixed fluid dispensing unit (20) supported at a location, said fixed dispensing unit (14) having a plurality of fixed nozzle apertures (Fig. 1) arranged on a fixed spray face within a first area of between 55 and 95 percent of the fixed spray face (Fig. 1), the fixed spray face having a second area ( tapered area inside recess, see Fig. 1) devoid of fixed nozzle apertures and contiguous with the first area; a removable fluid dispensing unit (14) having a front face defining a front face area, a back surface in opposition to the front face (Fig. 1), and a plurality of removable nozzle apertures (Fig. 1) arranged on the front face (Fig. 1), the back surface adapted to overlap the second area of the fixed spray face and protrude from the fixed spray face (Fig. 1), the front face area being greater than the second area of the fixed spray face (the recess shown in Fig. 1 has tapered area smaller than the front face area of spray head); a handle (Fig. 1) extending from said removable fluid dispensing unit (14); a hose (18) in fluid communication with a fluid supply adapted to being in selective communication with at least one of said fixed and said removable fluid dispensing unit via a front mounted diverter interface (16).
With regard to claim 10, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses the front mounted diverter interface(16) protrudes from said handle that extends from said removable fluid dispensing unit (14), the front mounted diverter interface configured to actuate a fluid diverter (17) that is integral with said handle that extends from said removable fluid dispensing unit (14).
With regard to claim 11, the device of Lev discloses the invention as disclosed in the rejection of claim 10 above. Lev further discloses said hose (18) is a dual channel hose (22/25).
With regard to claim 17, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses said fixed fluid dispensing unit has a shape that is the same as a shape of said removable fluid dispensing unit (circular shape, see Fig. 1).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/               Primary Examiner, Art Unit 3752